Citation Nr: 1757967	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-26 403	)	DATE
	
	
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for a left shoulder disability (impingement syndrome status post acromioclavicular separation repair with partial resection of the distal end of clavicle, claimed as acromioclavicular osteopathia).

2. Entitlement to an initial rating higher than 10 percent for a left knee disability (patellofemoral syndrome).

3. Entitlement to an initial rating higher than 10 percent for a right knee disability (patellofemoral syndrome).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A copy of the transcript is of record.

The Board remanded the above claims for additional development in June 2015 and August 2016 respectively in order to insure the record was complete. 


FINDINGS OF FACT

1. The Veteran's left shoulder manifested decreased range of motion, forward flexion was 40 degrees, abduction 50 degrees, external rotation 30 degrees and internal rotation 30 degrees, pain was manifested on flexion, but no pain with weight-bearing, and no ankylosis.

2. The Veteran's patellofemoral syndrome of the left medial tibia plateau with left knee disorder with evidence of pain on weight-bearing have not been manifested by extension limited to 15 degrees and flexion limited to 30 degrees; and show no objective evidence of slight subluxation, ankylosis or instability.

3. The Veteran's patellofemoral syndrome of the right medial tibia plateau with right knee disorder with evidence of pain on weight-bearing have not been manifested by extension limited to 15 degrees and flexion limited to 30 degrees; and show no objective evidence of slight subluxation, ankylosis or instability.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 30 percent for the Veteran's service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5201 (2017).

2. The criteria for the assignment of a rating in excess of 10 percent for the Veteran's service-connected patellofemoral syndrome of the medial tibia plateau with left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

3. The criteria for the assignment of a rating in excess of 10 percent for the Veteran's service-connected patellofemoral syndrome of the medial tibia plateau with right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2017).

4. The criteria for a separate rating of 10 percent for instability associated with the service-connected patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Codes 5257 (2017).

5. The criteria for a separate rating of 10 percent for instability associated with the service-connected patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Codes 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011). Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment. Id.  The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Further, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Left Shoulder Disability

The Veteran's left shoulder disability is evaluated as 30 percent disabling under Diagnostic Code 5024, for tenosynovitis.  Under this diagnostic code, the disability is rated on limitation of motion of the affected part, or as degenerative arthritis.  38 C.F.R. § 4.71a; Diagnostic Code 5024.

The hyphenated diagnostic code in this case indicates that tendonitis under Diagnostic Code 5024, is the service-connected disorder and limitation of motion of the arm, under Diagnostic Code 5201, it is a residual condition.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. 
 § 4.71a.

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

The Board finds for the period on appeal, the record does not demonstrate the requisite manifestation for a rating in excess of 30 percent for the service-connected left shoulder disability.

VA treatment record from November 2011 to January 2014 indicated muscle spasm.  The examiner also reported that the Veteran had never been able to raise his left arm above 90 degrees.  Motion of the shoulder was abnormal; pain was elicited by motion of the shoulder.  No neurological symptom of the shoulder was shown on evaluation.  There was no edema of the shoulders, erythema, and no crepitus on palpation of the shoulders.  There was tenderness on palpation with swelling of the clavicle.  Active motion was decreased and pain was elicited on motion.  There is also no evidence of either ankylosis of malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements; fibrous union of the humerus; false flail joint or flail shoulder shown.

The Veteran was administered a VA examination in July 2015 and November 2016.  Both examiners diagnosed left shoulder strain and acromioclavicular joint separation of the left shoulder.  The 2016 examiner noted that the Veteran's range of motion is abnormal and contributes to functional loss.  Pain was exhibited on flexion and abduction.  There was no evidence of pain on weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016.  There was evidence of localized tenderness or pain on palpation of the joint or associated soft tissues.  There was no evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  No additional functional loss was reported after three repetitions.  The examiner said he could not conclude that pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability with repeated use over a period of time without resulting to mere speculation.  The examiner also said he could not conclude pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups without mere speculation.  Forward flexion and abduction were rated as normal.  No reduction in muscle strength was reported.  No muscle atrophy was noted.  No ankylosis was noted.  No instability, dislocation or labral pathology of the shoulder was suspected.  The Veteran did not have malunion of the humerus with moderate or marked deformity.  The Veteran has a scar on his shoulder measured in length of 8.5cm x a width of 0.25cm.  He does not use any assistive device.  No degenerative or traumatic arthritis was documented.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder impingement syndrome, the evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected left shoulder disability varied to such an extent that a rating greater than 30 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran testified during a videoconference hearing in April 2015.  At that time, the Veteran indicated that he was unable to move his shoulder without experiencing pain, rated as 8 out of 10.  The Veteran also indicated that he had lost considerably range of motion in his left shoulder.  The Veteran also testified that he takes Motrin and Cortisone shots to assist with managing his symptoms.

In examining the evidence of record, the Board first finds that the Veteran did not suffer from ankylosis of the scapulohumeral articulation or additional impairment of the humerus sufficient for rating under Diagnostic Codes 5200 or 5202 at any time during the appeal period.  As such, the Veteran's symptoms are most properly rated against the criteria for Diagnostic Code 5024.

The Board notes, a 30 percent is granted when it can be shown that the Veteran's arm experiences limitation of motion to 25 degrees from the side due to left shoulder disability.  In examining the evidence of record, the Board finds that it does not.  At its most limited, the Veteran's left shoulder presented with active forward flexion to 60 degrees, active external rotation to 40 degrees, with no evidence of pain with weight-bearing.  No degenerative or traumatic arthritis was documented.

In making this determination, the Board does not disregard the Veteran's April 2015 testimony that his range of motion is considerably limited.  However, the Board finds that this assertion is contradicted by the medical evidence of record.  Further, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to qualify his symptoms per the ratings criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

In any event, it is important for the Veteran to understand that his statements are the basis for his current evaluations. 

Accordingly, the Board finds that an increased disability rating is not warranted for the Veteran's left shoulder disability at this time.

The Board acknowledges the Veteran's representative contention that the November 2016 examination failed to provide a "complete analysis."  However, the Board finds that overall the examiner thoroughly reviewed all the medical records and interviewed the Veteran regarding his left shoulder disability.  The Board notes that the November 2016 examination has all that is needed and weighs against a finding of the claim.

Additionally, the Board has also considered whether staged ratings are appropriate in this case.  However, the Board finds that the Veteran's symptoms were consistent with the assigned rating for the entire period on appeal.  The record does not indicate any fluctuation in the Veteran's symptoms sufficient to justify an increased rating at any time, and those symptoms warranting a higher rating are not indicated in the available evidence.  Accordingly, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).

Bilateral Knee

Initially, the evidence does not reflect, and the Veteran does not assert, that he experienced any ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  As such, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not applicable and will not be discussed herein.  See 38 C.F.R. § 4.71a.

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261. 38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

The Board notes that assigning multiple ratings for the Veteran's knee disabilities based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2017).  The Veteran's service-connected left and right knee disability is 10 percent disabling respectively, under Diagnostic Code 5260 based on limitation of flexion.  38 C.F.R. § 4.71a.

Again, it is important for the Veteran to understand that the current ratings take into consideration the Veteran's statements.

In November 2011, the Veteran saw his VA treating physician with complaints of bilateral knee pain.  X-ray of both knees was done and the physician found the patella rides were high, tenderness on palpation, and muscle spasm.  The knees motion was normal.  No pain was elicited by motion of the knees and the knees demonstrated normal movement.  No tenderness was observed on ambulation of the knees.  No muscle weakness or instability was demonstrated.  See Moncrief Army Community Hospital dated in November 2011 to January 2014.

Private treatment record in March 2012, notes that the Veteran's physician, Dr. K.L. W., reported that the 4 view of the left knee demonstrated no evidence of fracture or effusion.  There was no significant degenerative change reported.  See MACH Family Health Center dated in August 2015.

In September 2013, the Veteran was seen by his private physician, he complained of pain in the medial joint of his bilateral knee.  He denied swelling or erythema.  No knee effusion or edema was noted.  Neurological evaluation of the Veteran's knees indicated no sensory abnormalities.   No dislocation and no deformity.  No decreased response to tactile stimulation and no decreased response to tactile stimulation on the hand, leg and foot.  Deep tendon reflexes were normal.  The Veteran was prescribed Motrin 600 mg and Cortisone shots.  See MACH Family Health Center dated August 2015.

A September 2013 MRI revealed that the anterior and posterior cruciate ligaments are intact, as well as the collateral ligament, and popliteus tendon.  There was no significant chondrosis in the cartilage.

VA treatment records dated in August 2016 shows that the Veteran complained of right sided knee pain after running.  He stated that the knee was swollen and he had difficulty ambulating.  It was shown that there was no full range of motion of the knee.  No edema of the knee.  No erythema, no warmth of the knee, no dislocation, deformity, and no muscle spasm.  There was localized swelling of the anterior aspect and localized swelling of the medial and lateral aspects.  Pain was elicited by flexion and extension.

In July 2015, the Veteran was afforded a VA examination for his bilateral knee disability claim.  The Veteran described daily bilateral knee pain, exacerbated by bending, and twisting at the knee joints.  Upon examination, the right knee showed pain, decreased range of motion, but no deformity or instability, ankylosis, incoordination, dislocation or subluxation.  The left knee showed pain, range of motion contributes to functional loss, decreased range of motion and associated pain limits the Veteran's capacity of weight-bearing.  No deformity, giving way, instability, incoordination, dislocation or subluxation.  Right Knee range of motion was flexion 120 degrees and extension 0 degrees.  Left knee range of motion was flexion 110 degrees and extension 0 degrees.  The examiner said the bilateral knee condition negatively impacts the Veteran's ability to work.  The Veteran reported significant pain with strenuous activity and said he had missed several day of work due to his shoulder and knee pain.  

In November 2016, the Veteran was afforded another VA examination regarding his bilateral knee disability claim.  He described bilateral knee pain on a daily basis, localized to the anterior knee.  The Veteran stated that pain is increased with prolonged sitting.  He reported painful flare ups, and increased pain depending upon activity level.  The Veteran stated that his knee pain resulted to decreased sitting and standing tolerance.  Right knee range of motion was flexion 90 degrees and extension 0 degrees.  Left knee range of motion was flexion 80 degrees and extension 0 degrees.  The Veteran had pain on the examination, but it did not result to functional loss.  There was evidence of pain with weight bearing on both knees, and objective evidence of localized tenderness or pain on palpation of the joints.  The examiner did not find any evidence of degenerative arthritis, instability, or recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran did not use any assistive devices.

The Board finds that the left and right knee disability has not been manifested by symptoms approximating malunion of the tibia and fibula with moderate knee disability or flexion limited to 30 degrees.  The Board notes that although the November 2016 VA examination depicts pain with weight bearing, pain in and of itself is not dispositive of the other factors for consideration.  Therefore, the Board will look at the evidence as a whole.  In addition, the Veteran's left and right knee disability has been manifested by no instability, ankylosis, degenerative arthritis or subluxation.  The Board has reviewed multiple diagnostic codes and finds no basis for more compensation. 

In addition, the Veteran's left knee has been characterized by flexion not worse than 80 degrees and right knee characterized by flexion not worse than 90 degrees, no evidence or history of recurrent patellar subluxation, no "shin splints", stress fractures, chronic exertional compartment syndrome, meniscal conditions, instability, or scars.  Based on the foregoing, the Veteran is not entitled to a 20 percent rating for service-connected left and right knee disability.

Regarding the Veteran's service-connected left and right knee arthritis, the Veteran has offered his own opinion on the severity of these disabilities.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board affords more probative weight to the medical opinions and evidence than the Veteran's own contentions.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against an increased rating; there is no doubt to be resolved.  Entitlement to a 20 percent rating for left and right knee disability is not warranted.

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the May 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.156 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this regard, the Board has satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records, and post service treatment records.  In addition, the Veteran underwent a VA examination during the appeal period in July 2015 and November 2016.  The Board finds that the November 2016 VA examination is adequate, because the examination included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App.  303, 312 (2007).

Furthermore, although the Veteran's representative contends that the 2016 examination does not contain a "complete analysis," see representative written brief, dated in September 2017,  neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor identified any prejudice in the conduct of the VA examiner or raised questions about his competency.  In light of the foregoing, the Board finds that the VA examination is adequate for VA purposes, and the Veteran has not identified any outstanding evidence that needs to be obtained.  Delay of this cases once again, in light of several remands, is clearly not warranted. 

The Board also finds that there has been substantial compliance with its remand directives in June 2015 and August 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, outstanding VA treatment records were obtained and associated with the evidence of record before the Board, and the Veteran was afforded adequate VA examination in November 2016 and his claim was readjudicated by the RO in a November 2016 Supplemental Statement of the Case.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

ORDER

Entitlement to an initial rating higher than 30 percent for a left shoulder disability is denied.

Entitlement to an initial rating higher than 10 percent for a right knee disability is denied.

Entitlement to an initial rating higher than 10 percent for a left knee disability is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


